Case 16-10971-LSS   Doc 2112-1   Filed 12/20/18   Page 1 of 14




                     Exhibit A
                                             Case 16-10971-LSS   Doc 2112-1         Filed 12/20/18    Page 2 of 14
                                                                         Exhibit A-1
                                                                 Voting Tabulation Summary
                                                                        Consolidated

                          Ballots Not Members Members Members % Members % Members                                                            %$       %$
         Class            Tabulated    Voted  Accepted Rejected Accepted Rejected Total $ Voted              $ Accepted     $ Rejected     Accepted Rejected
  3 - General
                                  33   274        261     13       95.26            4.74     $18,936,079.91 $17,576,184.28 $1,359,895.63    92.82     7.18
  Unsecured Claims




In re Vestis Retail Group, LLC,
Case No. 16‐10971 (LSS)                                                    1 of 1
                  Case 16-10971-LSS                 Doc 2112-1     Filed 12/20/18
                                                         Exhibit A-2
                                                                                                  Page 3 of 14
                                                  Voting Tabulation Summary
                                                       Debtor by Debtor*

                                                               Count of
                    Debtor Name                     Vote        Vote     Vote %     Sum                          $%
             BS Liquidating, LLC                   Accept             51 94.44% $3,419,395.00                   84.68%
                                                   Reject              3  5.56%  $618,774.65                    15.32%

             EMSOC Liquidating, LLC                Accept                 46   97.87% $2,648,076.15             98.53%
                                                   Reject                  1    2.13%    $39,391.31              1.47%

             SC Liquidating 2, LLC                 Accept                136   95.10% $9,500,873.60             99.08%
                                                   Reject                  7    4.90%    $88,668.09              0.92%

             SCTS Liquidating, LLC                 Accept                 12 100.00%           $43,970.13 100.00%
                                                   Reject                  0   0.00%                $0.00   0.00%

             VRF Liquidating, LLC                  Accept                  1 100.00%            $3,197.76 100.00%
                                                   Reject                  0   0.00%                $0.00   0.00%

             VRG Liquidating, LLC                  Accept                 55   96.49% $1,960,671.64             76.18%
                                                   Reject                  2    3.51%  $613,061.58              23.82%




             *Please note the change in numerosity between the consolidated results and the debtor by debtor results is
             due to the aggregation of claims and votes for parties with eligible claims against multiple debtors.




In re Vestis Retail Group, LLC,
Case No. 16‐10971 (LSS)                                         1 of 1
Case 16-10971-LSS   Doc 2112-1   Filed 12/20/18   Page 4 of 14




                     Exhibit B
                         Case 16-10971-LSS          Doc 2112-1          Filed 12/20/18     Page 5 of 14
                                                           Exhibit B
                                                      Class 3 Ballot Detail


                                                                                      Voting
                                  Creditor Name              Date Filed Ballot No.    Amount        Vote
                       Acorn Paper Products                  12/13/2018    257         $2,802.40   Accept
                       Adventure Medical Kits, I             11/27/2018     49       $123,177.21   Accept
                       AHNU FOOTWEAR BRAND                   12/06/2018    185        $68,471.66   Accept
                       Alan Bannister                        12/11/2018    241         $9,690.00   Accept
                       All American Waste                    11/26/2018     31          $159.53    Accept
                       All Waste, Inc.                       11/27/2018     42         $2,218.78   Accept
                       Allcasion Travelware Company          12/13/2018    260          $440.05    Accept
                       Allen Menard                          12/03/2018    115          $150.00    Accept
                       Amer Sports Winter & Outdoor
                       Company                               12/10/2018       233    $184,506.01   Accept
                       American Accessories Inc              12/11/2018       243     $92,255.75   Accept
                       Appalachian Trail Conservancy         12/03/2018       121     $14,614.99   Accept
                       Asolo USA                             11/29/2018       93     $157,174.04   Accept
                       Automotive Rentals, Inc               12/04/2018       164       $140.19    Accept
                       Avery Dennison                        12/13/2018       65       $1,361.60   Accept
                       Avet Reels Inc.                       11/26/2018       18       $7,616.60   Accept
                       Baltimore Gas and Electric Co         12/10/2018       197       $516.80    Accept
                       Bauer Compressors                     11/30/2018       105       $350.00    Accept
                       BBC International LLC                 12/10/2018       194      $9,684.00   Accept
                       BDI Bicycle Dealer Imports            12/14/2018       287      $1,500.00   Accept
                       Beauchamp Family LLC                  12/04/2018       168    $813,836.38   Accept
                       Bellweather                           11/30/2018       100      $5,010.28   Accept
                       Berkley International Packaging       11/28/2018       85          $30.38   Accept
                       Boelter Brands LLC                    12/10/2018       217      $2,367.00   Accept
                       Branches LLC                          12/10/2018       222     $75,433.21   Accept
                       Brilliance Pool & Spa                 12/13/2018       264      $1,432.25   Accept
                       Brixen and Sons, Inc.                 12/13/2018       267    $108,349.23   Accept
                       BYER OF MAINE                         12/07/2018       193     $16,914.44   Accept
                       Calvanico-Pollio, Melissa             11/27/2018       36        $400.00    Accept
                       Camelbak Products LLC                 11/27/2018       57     $148,472.90   Accept
                       CAPREF Burbank LLC                    12/04/2018       154    $777,636.01   Accept
                       Carol Pentlarge                       11/30/2018       104      $1,400.00   Accept
                       Casey Ames                            11/29/2018       88          $80.00   Accept
                       Cateye America, INC                   12/04/2018       169     $22,455.13   Accept
                       City of Oxnard                        12/13/2018       263       $949.08    Accept
                       Clearview Systems, Inc., d/b/a RIP-
                       IT Sporting Goods                     12/10/2018       210     $46,840.90   Accept
                       Clif Bar & Company                    12/10/2018       227     $57,765.94   Accept
                       Colleen McDuffie                      11/26/2018        6          $75.00   Accept
                       Columbia Gas of Massachusetts         12/04/2018       148      $5,699.63   Reject
                       COLUMBIA RIVER KNIFE & TO             11/27/2018       47       $1,440.00   Accept
                       Columbia Sportswear                   12/06/2018       187    $471,620.10   Accept
                       Columbia Sportswear - Sorel           12/06/2018       176     $40,516.80   Accept
                       Commercial Air Services               12/04/2018       147     $14,433.70   Accept
                       Connelly Skis, Inc.                   11/27/2018       54     $108,407.99   Accept
                       Cooperative Communications Inc        12/03/2018       130         $25.93   Accept
                       COR Route 5 Company, LLC              12/14/2018       282     $39,391.31   Reject

                       COSTA DEL MAR SUNGLASSES 12/14/2018                    280         $1,006.65 Accept
                       Cpt Network Solutions, Inc. 12/10/2018                 203        $27,749.05 Accept
                       Cramer Decker Industries    11/26/2018                  4         $79,227.29 Accept
In re Vestis Retail Group, LLC,
Case No. 16‐10971 (LSS)                                        1 of 6
                         Case 16-10971-LSS         Doc 2112-1            Filed 12/20/18     Page 6 of 14
                                                              Exhibit B
                                                         Class 3 Ballot Detail


                                                                                          Voting
                                 Creditor Name               Date Filed Ballot No.        Amount        Vote
                       CRAMER PRODUCTS                       11/26/2018     7               $570.76    Accept
                       Cressi-sub USA, Inc                   12/12/2018    250            $15,411.65   Accept
                       Cross-Fire & Security Co., Inc.       11/27/2018     44              $620.59    Accept
                       Crown Equipment Corp                  12/14/2018    275              $134.00    Accept
                       Crown Lift Trucks                     12/14/2018    274             $1,454.11   Accept
                       CTR PEST MANAGEMENT                   11/28/2018     75                $75.00   Accept
                       Dainty Rubbish Service, Inc.          11/27/2018     41              $643.95    Accept
                       Daisy Marco                           11/26/2018     8                 $66.95   Accept
                       Daniel Villagrana                     12/04/2018    165             $1,000.00   Accept
                       Dave Sussman                          11/29/2018     92                 $1.00   Accept
                       DC Shoes, Inc.                        11/28/2018     82            $92,267.28   Accept
                       Deerfield Advisors, LLC               12/10/2018    205            $21,160.50   Accept
                       DFX Sports & Fitness                  11/28/2018     83             $1,804.70   Accept
                       DIAMOND SPORTS                        11/26/2018     22            $30,791.85   Accept
                       Don Jacobs Htg and A/C Inc            11/30/2018     96            $47,425.08   Accept
                       Don Martin and Co                     11/26/2018     33              $712.95    Accept
                       Dupli Envelope & Graphics Matt
                       Industries                            12/03/2018          120        $512.32    Accept
                       DYNAMIC BRANDS                        12/11/2018          239      $11,520.00   Accept
                       EARTH, INC                            12/03/2018          116       $7,128.00   Accept
                       EB Industries Inc                     12/06/2018          175      $52,531.01   Accept
                       EK Ekcessories                        12/03/2018          114      $10,290.00   Accept
                       Enterprise Systems Solutions
                       Corp.                                 12/06/2018          174   $149,400.64 Accept
                       EQUINOX LTD                           12/04/2018          143      $329.73 Accept
                       Essentials New York LLC               11/26/2018          30      $8,944.65 Accept

                       EVOLV SPORTS & DESIGNS LL             12/13/2018          265       $7,201.58 Accept
                       Exact Marketing. Inc.                 12/03/2018          125      $46,975.20 Accept
                       Executive Safe and Security
                       Corporation dba Amphion               12/03/2018          137     $1,405.45     Accept
                       Fandom Marketing, Inc.                12/10/2018          223    $22,055.22     Reject
                       Feedback Sports LLC                   12/11/2018          235     $1,636.87     Accept
                       Five Ten, Inc.                        11/29/2018          95     $10,637.02     Accept
                       Flux Binding Systems                  12/13/2018          254    $38,534.40     Accept
                       Garda Cl Central Inc Co 270           12/04/2018          160    $18,746.10     Accept
                       Genesco Inc.                          11/27/2018          39     $70,591.50     Accept
                       GForce Corp                           11/28/2018          81      $1,615.20     Accept
                       GGS Partners, LLC                     11/30/2018          106     $9,380.47     Accept
                       Glacier Outdoor, Inc.                 11/26/2018           5      $1,854.60     Accept
                       Goal Zero, LLC                        12/10/2018          232    $13,155.58     Accept
                       GOLDEN VIKING SPORTS                  12/11/2018          237   $219,568.82     Accept
                       Golf Gift & Gallery                   11/27/2018          64     $19,827.00     Accept
                       Grand Enterprises West                12/10/2018          211     $6,127.60     Reject
                       H.H. Brown Shoe Co. Inc.              12/04/2018          141   $242,446.84     Accept
                       H.O. Sports Co. Inc                   12/03/2018          129    $58,607.20     Accept
                       HAZARDVILLE WATER
                       COMPANY                               12/14/2018          286      $929.68      Accept
                       Helen Marcarelli                      11/26/2018           3       $195.00      Accept
                       Helly Hansen U.S. Inc.                11/30/2018          102    $26,937.39     Accept
                       HOKA ONE ONE                          12/06/2018          179   $309,844.68     Accept
In re Vestis Retail Group, LLC,
Case No. 16‐10971 (LSS)                                         2 of 6
                         Case 16-10971-LSS        Doc 2112-1         Filed 12/20/18     Page 7 of 14
                                                          Exhibit B
                                                     Class 3 Ballot Detail


                                                                                     Voting
                                 Creditor Name           Date Filed Ballot No.       Amount         Vote
                       Hornets Sports Properties, LLC    11/27/2018     62             $300.00     Accept
                       HURLEY INTERNATIONAL, LTD         12/12/2018    247          $264,020.85    Accept
                       Hydrapak, LLC                     12/04/2018    162           $55,209.30    Accept
                       Igloo Products, Inc.              12/10/2018    196          $203,663.24    Accept
                       Jason M. Hall                     12/10/2018    200            $2,002.46    Accept
                       JBL Enterprises International     12/14/2018    293           $14,474.46    Accept
                       Jeb Commerce LLC                  12/14/2018    288           $11,270.41    Accept
                       JEB Commerce, LLC                 12/14/2018    291           $24,065.61    Accept
                       Jebcommerce LLC                   12/14/2018    289           $12,795.20    Accept
                       Justin Brands Inc                 12/04/2018    144          $355,962.77    Accept
                       Karen Angela Arnett               12/11/2018    240           $10,149.37    Accept
                       KAY HOME PRODUCTS                 12/14/2018    290           $62,448.13    Accept
                       KEEN                              12/05/2018    170          $310,932.23    Accept

                       Kenneth R Jay Landscape
                       Maintenance & Construction LLC    11/26/2018          29        $6,251.44   Accept
                       Kettler International, Inc.       12/04/2018          163      $55,574.94   Accept
                       KHS Bicycles Inc                  12/13/2018          261    $184,994.50    Accept
                       Kialoa Paddles                    11/26/2018          12        $5,652.00   Accept
                       King Henrys Inc                   11/26/2018          28       $17,493.77   Accept
                       Kokatat, Inc.                     12/03/2018          128      $10,439.09   Accept
                       Kone Inc                          12/06/2018          183       $3,423.74   Accept
                       Krystal Kleer LLC                 11/27/2018          74        $1,744.14   Accept
                       La Networks Services              12/06/2018          173    $158,848.84    Accept
                       Lake Placid Partners              11/27/2018          72       $21,506.84   Accept
                       Lamar-Wong, Lindsay               11/27/2018          71        $2,508.00   Accept
                       Laura Clifford                    12/06/2018          178          $85.99   Accept
                       Laura Dunbar                      12/12/2018          246        $254.95    Accept
                       LEADTACT LIMITED                  12/12/2018          244    $153,356.59    Accept
                       LEATHERMAN                        11/27/2018          68         $790.50    Accept
                       Level 10 LLC                      11/30/2018          97         $873.28    Accept
                       Levi Strauss and Co., Inc.        12/10/2018          220   $1,420,596.97   Accept
                       Lewis Operating Corp.             12/14/2018          273      $89,995.28   Accept
                       Liberty Mountain Sports, LLC      12/03/2018          118    $133,141.31    Accept
                       Life is Good, Inc.                12/03/2018          131    $135,786.65    Reject
                       Lifeguard Pool Service            11/26/2018          15        $1,005.18   Accept
                       Lizard Skins                      12/03/2018          132      $50,575.20   Accept
                       Longworth Ind., Inc.              12/14/2018          283    $699,767.85    Accept
                       Lozier Corporation                11/30/2018          107       $5,121.18   Accept
                       Mammoth Mountain Ski Area         11/27/2018          50       $60,556.00   Accept
                       Mares Diving a Division of Head
                       USA                               11/27/2018          61       $23,082.93   Accept
                       Margie Denton                     12/10/2018          221          $73.50   Accept
                       MARUCCI SPORTS LLC                11/27/2018          51       $51,198.25   Accept
                       Matador Sports Properties, LLC    11/27/2018          63        $7,500.00   Accept
                       Mc Kinley                         11/26/2018          11        $3,760.50   Accept

                       McKinley Equipment Corporation    11/26/2018          35      $14,858.99    Accept
                       McRoskey/Granville, LLC           12/14/2018          284     $16,288.80    Accept
                       Mediaspot, Inc.                   12/14/2018          285    $607,361.95    Reject
                       Mega Fixtures Installers, Inc.    11/28/2018          76      $12,000.00    Accept
In re Vestis Retail Group, LLC,
Case No. 16‐10971 (LSS)                                     3 of 6
                         Case 16-10971-LSS           Doc 2112-1         Filed 12/20/18     Page 8 of 14
                                                             Exhibit B
                                                        Class 3 Ballot Detail


                                                                                        Voting
                                Creditor Name                Date Filed Ballot No.      Amount         Vote
                       Melissa Cintron                       11/26/2018     9             $160.00     Accept
                       Meza, Carlos                          11/28/2018     87            $900.00     Accept
                       Michael Buchner Hodor                 12/13/2018    266           $4,296.69    Accept
                       MIZUNO SPORTS INC                     12/13/2018    252           $7,971.29    Accept
                       Molten USA, INC.                      12/03/2018    133           $2,902.22    Accept
                       Motion Water Sports Inc               12/10/2018    226          $50,293.57    Accept
                       Mount Washington Observatory          12/10/2018    224         $155,000.00    Accept
                       Mount Wilson FM Broadcasters,
                       Inc                                   12/12/2018         245       $2,312.00   Accept
                       Mountain Hardwear                     12/06/2018         177      $68,692.92   Accept
                       Mountain Hardwear                     12/06/2018         188      $22,506.75   Accept
                       Mountain Shades                       12/10/2018         216      $23,569.50   Accept
                       MOUNTAIN SHADES, INC.                 12/10/2018         215      $43,357.45   Accept

                       MPOWERED STRATEGIC PART               12/03/2018         123        $800.00 Accept
                       Nikwax North America, Inc.            12/04/2018         146      $25,166.44 Accept

                       Northland Industrial Truck Co. Inc.   11/27/2018         69        $966.21     Accept
                       Northwest River Supplies, Inc.        12/03/2018         126     $57,280.77    Accept
                       NSS Enterprises Inc                   11/27/2018         53       $4,927.56    Accept
                       Nunn Bush                             11/26/2018         24      $66,813.00    Accept
                       OAKLEY                                12/06/2018         172    $302,207.16    Accept
                       Oboz Footwear LLC                     12/12/2018         251    $484,983.56    Accept
                       Octomask                              11/28/2018         84      $10,842.93    Accept
                       Old Dominion Freight Line, Inc.       12/03/2018         127     $41,420.85    Accept
                       Olukai, LLC                           12/04/2018         158    $117,268.28    Accept
                       Opening Technologies, Inc.            11/30/2018         108     $10,598.07    Accept
                       Other World Computing                 12/07/2018         192       $129.99     Accept
                       PACIFIC HEADWEAR                      11/27/2018         73       $1,734.78    Accept
                       Park & Sun Inc.                       12/11/2018         242     $22,035.97    Reject
                       Patriot Communications LLC            12/06/2018         171       $433.33     Accept
                       Payment Recovery Services             12/13/2018         259     $13,978.60    Accept
                       Pdn Retail Center LP                  12/04/2018         150     $51,889.11    Accept
                       PECO Energy Company                   12/11/2018         236      $9,057.41    Accept
                       PEREGRINE OUTFITTERS, INC             12/03/2018         117     $29,429.68    Accept
                       Pleasanton Garbage Service            11/26/2018         26       $3,252.19    Accept

                       POLAR MAX /LONGWORTH IND              12/13/2018         269    $465,670.88    Accept
                       POWER BLOCK INC                       12/13/2018         270      $67,000.00   Accept
                       PRO-FEET                              11/26/2018         19        $3,247.50   Accept
                       Professional Scuba Insp. Inc.         12/04/2018         151        $476.00    Accept
                       PRO-TEC ATHLETICS                     12/04/2018         159       $1,761.81   Reject
                       Protera Technologies Inc              11/27/2018         37        $4,000.00   Accept
                       Puma Wheat Accessories                12/13/2018         268      $59,967.60   Accept
                       Pumponator Fun, LLC                   12/11/2018         234       $5,512.32   Accept
                       PVH Corp                              12/10/2018         190    $684,002.06    Accept
                       QS Wholesale, Inc.                    11/28/2018         89    $1,240,789.07   Accept
                       QUIKSILVER                            11/28/2018         77     $120,255.02    Accept
                       QUIKSILVER/ROXY                       11/28/2018         79     $513,991.55    Accept
                       Rafters                               11/26/2018         10        $4,161.60   Accept
                       Rainbow Sandals Inc                   11/26/2018         27        $8,942.16   Accept
In re Vestis Retail Group, LLC,
Case No. 16‐10971 (LSS)                                        4 of 6
                         Case 16-10971-LSS        Doc 2112-1           Filed 12/20/18     Page 9 of 14
                                                            Exhibit B
                                                       Class 3 Ballot Detail


                                                                                        Voting
                                  Creditor Name            Date Filed Ballot No.        Amount        Vote
                       Raynham Center Water District       12/10/2018    198                $74.76   Accept
                       Record-Journal                      12/10/2018    199             $3,197.76   Accept
                       Renee Hansen                        11/26/2018     23                $59.95   Accept
                       Republican American                 12/13/2018    253             $7,042.30   Accept
                       Richardson Cap Company              12/03/2018    135             $1,111.66   Accept
                       Riffe International Inc.            11/30/2018    113            $41,170.49   Accept
                       RIP-IT SOFTBALL                     11/27/2018     52              $379.83    Accept
                       RIP-IT Sporting Goods               11/27/2018     46            $42,919.05   Accept
                       Riverside Public Utilities          12/12/2018    249             $6,218.82   Accept
                       Ron Welty                           12/05/2018    182            $17,364.40   Accept
                       Rosenthal & Rosenthal, Inc.         12/11/2018    238             $4,871.36   Accept
                       RUSSELL ATHLETIC                    12/10/2018    228            $62,861.03   Accept
                       Russell Brands LLC                  12/10/2018    202            $19,252.48   Accept

                       Russell Brands, LLC dba Spalding    12/10/2018          208       $3,096.00   Accept
                       San Diego Gas & Electric            12/14/2018          278      $35,895.45   Accept
                       Sanders Fire & Safety               12/03/2018          139        $909.50    Accept
                       Saris Cycling Group                 11/30/2018          109      $13,318.86   Accept
                       SBT Partners, LLC                   11/30/2018          103      $52,865.00   Accept
                       Schneider National Inc              11/26/2018          25        $3,336.03   Reject

                       SCORE RIGHT PUBLISHING CO           11/26/2018           2       $682.50      Accept
                       SCUBA OPTICS INC                    11/26/2018          21      $1,410.23     Accept
                       Sewing Collection Inc               12/13/2018          258     $5,400.00     Accept
                       Shed Rain                           11/27/2018          48     $19,753.50     Accept
                       ShopRunner, Inc.                    12/10/2018          207      $746.40      Accept
                       Skullcandy, Inc.                    12/10/2018          212    $17,730.63     Accept
                       Sochenda Khoeurm                    12/06/2018          180    $21,000.00     Accept
                       Sourcecorp                          12/03/2018          122     $7,386.99     Accept
                       South Coast Plaza                   12/04/2018          155   $962,268.15     Accept
                       Southwest Gas Corporation           12/10/2018          219     $7,503.74     Accept
                       Spectrum Gas Products               11/26/2018          34     $23,157.00     Accept
                       Spirit Fitness                      11/27/2018          66     $52,330.00     Accept
                       Sport Write, Inc.                   12/03/2018          138     $1,412.70     Accept
                       SPORTIME SALES                      11/28/2018          78       $997.59      Accept
                       Sports Licensed Division of the
                       adidas Group LLC                    11/27/2018          58       $66,109.74 Accept
                       Sports Licensed Division of the
                       adidas Group LLC                    11/27/2018          67       $17,267.21   Accept
                       Square One Distro Inc               11/29/2018          90        $1,495.83   Accept
                       ST CROIX                            11/27/2018          56           $75.46   Reject
                       Stamina Products, Inc.              12/14/2018          294       $1,980.00   Accept

                       STANDARD SALES/STANSPORT            12/14/2018          292     $6,545.35     Accept
                       Stichler Products                   12/04/2018          152     $4,729.00     Accept
                       SUN N SAND ACCESSORIES              12/13/2018          256     $8,550.00     Accept
                       Sunday Afternoons, Inc.             11/29/2018          91     $32,717.70     Accept
                       SuperMats, Inc.                     11/27/2018          45      $4,467.50     Reject
                       Surftech LLC                        11/27/2018          55     $89,675.25     Accept
                       Tachikara USA                       11/30/2018          111     $2,254.43     Accept
                       Taylor Made Golf                    12/10/2018          213   $177,464.14     Accept
In re Vestis Retail Group, LLC,
Case No. 16‐10971 (LSS)                                       5 of 6
                        Case 16-10971-LSS          Doc 2112-1            Filed 12/20/18     Page 10 of 14
                                                              Exhibit B
                                                         Class 3 Ballot Detail


                                                                                          Voting
                                 Creditor Name               Date Filed Ballot No.        Amount      Vote
                       Taylormade Golf /Adidas Golf          11/28/2018     86            $51,077.15 Accept
                       TEAM PROMARK                          12/04/2018    156             $1,342.92 Accept
                       Tender Corporation d/b/a
                       Adventure Medical Kits                11/26/2018          20        $30,614.41   Accept
                       Textol Systems Inc.                   11/27/2018          60          $196.06    Accept
                       The Antigua Group, Inc.               12/04/2018          142       $34,191.60   Accept
                       The Byer Manufacturing Co.            12/03/2018          136       $17,306.61   Accept
                       The ProBar                            11/27/2018          70         $4,309.20   Accept
                       The Pyne-Davidson Company             12/03/2018          124       $13,441.58   Accept
                       The Travel Hammock                    12/10/2018          225       $15,474.00   Accept
                       The Wiffle Ball Inc.                  11/29/2018          94         $7,291.30   Accept
                       Thomas Mcbride                        11/26/2018           1          $250.00    Accept
                       THUNDERBOX INC.                       12/10/2018          218       $70,560.30   Accept
                       TILLEY ENDURABLES CORP.               12/10/2018          195       $80,917.20   Accept
                       Todson Inc                            11/26/2018          14        $28,394.76   Accept
                       TOWN OF RANDOLPH                      12/03/2018          119       $60,635.30   Accept
                       Tri State Maintenance Services,
                       LLC                                   12/10/2018          201        $9,612.36   Accept
                       Trident Diving Equipment              11/30/2018          110       $53,069.98   Accept
                       Turtle Fur                            11/27/2018          43        $49,808.08   Accept
                       Twin City Realty, LLC                 11/30/2018          101      $102,652.65   Accept

                       UGG AUSTRALIA BRAND - DEC             12/06/2018          186      $151,697.61   Accept
                       UGG INC.                              12/06/2018          184        $8,977.50   Accept
                       Unique Sports Products, Inc.          11/27/2018          80        $32,144.53   Reject
                       Unitil                                12/04/2018          145       $11,945.75   Accept
                       US Forest Service                     12/14/2018          272         $114.00    Accept
                       USDA Forest Service                   12/14/2018          271        $7,634.47   Accept
                       VF Jeanswear, LP                      11/30/2018          112      $479,651.97   Reject
                       Vibram Fivefingers, LLC               12/10/2018          206      $150,886.48   Accept
                       Victor Gonsalves                      11/27/2018          38         $7,531.43   Accept
                       Vizari Sport USA                      12/13/2018          255       $89,468.37   Accept
                       Volar Ideas                           12/04/2018          157      $199,185.00   Accept
                       WATERSHOT INCORPORATED                12/06/2018          181         $429.75    Accept
                       Werner Paddles, Inc.                  12/10/2018          214       $31,315.05   Accept

                       Wings Manufacturing
                       Corp./Jazzman Sportswear Corp.        12/14/2018          276        $2,475.00   Accept
                       WINTERSTEIGER                         11/26/2018          17         $1,880.13   Accept
                       Wintersteiger, Inc.                   11/26/2018          16        $26,631.13   Accept
                       Woolrich, Inc.                        12/10/2018          204         $391.56    Accept
                       World Footbag Association, Inc.       12/04/2018          161         $990.00    Accept
                       Yoga Direct LLC                       11/27/2018          40         $6,711.60   Accept
                       YoYoFactory                           11/26/2018          13         $4,406.40   Accept
                       ZAMBERLAN USA, INC.                   12/14/2018          281        $9,825.61   Accept




In re Vestis Retail Group, LLC,
Case No. 16‐10971 (LSS)                                         6 of 6
Case 16-10971-LSS   Doc 2112-1   Filed 12/20/18   Page 11 of 14




                      Exhibit C
                              Case 16-10971-LSS                  Doc 2112-1             Filed 12/20/18           Page 12 of 14
                                                                            Exhibit C
                                                                         Opt-Out Parties



                                                                                                                                          Opts Out of the
                    Creditor Name                             Date Filed         Ballot No.       Voting Amount              Vote       Release Provisions?

 Amer Sports Winter & Outdoor Company                            12/10/2018          233                 $184,506.01 Accept Yes
 EARTH, INC                                                      12/03/2018          116                   $7,128.00 Accept Yes
 Easton Baseball/Softball Inc.                                   12/06/2018          191                 $785,553.85 Abstain Yes

 Exact Marketing. Inc.                                           12/03/2018          125                  $46,975.20        Accept     Yes
 Huntington Beach Properties, Inc.                               12/10/2018          229               $1,010,668.40        Abstain    Yes
 La Canada Properties, Inc.                                      12/10/2018          230                 $461,823.71        Abstain    Yes
 Mt. Rose-Ski Tahoe                                              11/26/2018           32                   $1,863.00        Abstain    Yes
 North San Fernando Valley Properties, Inc.                      12/10/2018          231               $1,738,408.19        Abstain    Yes
 Performance Lacrosse Group Inc.                                 12/06/2018          189                   $4,266.58        Abstain    Yes
 PRO-TEC ATHLETICS                                               12/04/2018          159                   $1,761.81        Reject     Yes
 Raynham Center Water District                                   12/10/2018          198                      $74.76        Accept     Yes
 Treasurer, State Of Connecticut                                 12/03/2018          134                       $1.00        Abstain    Yes

 World Footbag Association, Inc.                                 12/04/2018          161                      $990.00 Accept Yes
 WS Badger Company, Inc.                                         12/14/2018          277                    $1,194.90 Abstain Yes



 *The inclusion of any party on this Exhibit C is provided for informational purposes only. Section 11.12 of the Plan states that "each Holder of a Claim in Class 3
 that votes to accept the Plan is a Releasing Party, and any Release Opt-Out that might be submitted by any such Holder that voted to accept the Plan shall be void
 and of no effect."




In re Vestis Retail Group, LLC,
Case No. 16‐10971 (LSS)                                                        1 of 1
Case 16-10971-LSS   Doc 2112-1   Filed 12/20/18   Page 13 of 14




                      Exhibit D
                        Case 16-10971-LSS           Doc 2112-1       Filed 12/20/18    Page 14 of 14
                                                            Exhibit D
                                                     Ballots Not Tabulated


                                                                               Voting           Reason Not
                          Creditor Name             Date Filed Ballot No.      Amount            Tabulated
                Alliance Mercantile Inc             12/10/2018    209           $1,579.50   Not Signed
                AQUA LUNG/SEAQUEST                  12/04/2018    166         $259,676.17   Not Signed
                AQUASPHERE                          12/04/2018    167         $149,806.64   Not Signed
                DEEP SEE INC                        12/04/2018    153          $54,304.08   Not Signed
                DGL Group LTD                       12/17/2018    303          $14,850.00   Late Filed
                Easton Baseball/Softball Inc.       12/06/2018    191         $785,553.85   Abstained
                ELECTRA BICYCLE COMPANY             12/17/2018    304         $331,345.54   Late Filed
                Go Fit                              12/03/2018    140         $360,866.40   Not Signed
                Haddad Apparel Group LTD.           11/30/2018     98          $31,209.60   Not Signed

                Huntington Beach Properties, Inc.   12/10/2018       229     $1,010,668.40 Abstained
                ICON/PROFORM/WESLO                  12/17/2018       301      $285,760.31 Late Filed

                Ignite USA, Division of
                Rubbermaid Home Products,
                Subsidiary of Newell Brands, Inc.   12/17/2018       297       $20,919.60 Late Filed

                Ignite USA, Division of
                Rubbermaid Home Products,
                Subsidiary of Newell Brands, Inc.   12/17/2018       298       $21,549.80 Late Filed
                Kroy LLC                            12/17/2018       299         $686.23 Late Filed
                La Canada Properties, Inc.          12/10/2018       230      $461,823.71 Abstained

                                                                                            Not Entitled to Vote -
                LeeMarc Industries                  12/12/2018       248       $57,230.16   Settled Claim
                MANCHESTER CP LLC                   12/17/2018       302       $30,739.24   Late Filed
                Middlegate Factors LLC              12/17/2018       295       $28,032.00   Late Filed
                Mt. Rose-Ski Tahoe                  11/26/2018       32         $1,863.00   Abstained
                Native Eyewear                      12/14/2018       279       $81,977.88   Abstained
                North San Fernando Valley
                Properties, Inc.                    12/10/2018       231     $1,738,408.19 Abstained
                Pacific Market International, LLC   12/17/2018       296         $1,008.00 Late Filed

                Performance Lacrosse Group Inc.     12/06/2018       189        $4,266.58 Abstained
                Redstone Maintenance Service        12/18/2018       307       $10,935.00 Late Filed
                Richard E. Ostop, CT State
                Marshal                             11/27/2018       59             $1.00   Not Signed
                Sportspower Ltd.                    12/17/2018       300      $131,932.72   Late Filed
                SPORTSTICKERS LLC                   12/13/2018       262        $1,526.28   Abstained
                Stohlquist                          12/04/2018       149       $43,419.00   Not Signed
                THE HADDAD APPAREL
                GROUP,                              11/30/2018       99        $12,021.19 Not Signed
                Treasurer, State Of Connecticut     12/03/2018       134            $1.00 Abstained

                TREK BICYCLE CORPORATION            12/17/2018       305         $110.91 Late Filed
                United Legwear Co, LLC              12/18/2018       306       $44,460.00 Late Filed
                WS Badger Company, Inc.             12/14/2018       277        $1,194.90 Abstained




In re Vestis Retail Group, LLC,
Case No. 16‐10971 (LSS)                                     1 of 1
